IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                           cod
                                                                                           -Her

IN THE MATTER OF THE                                                                 CD


PERSONAL RESTRAINT OF:                   )      No. 71888-6-1                              C3~„
                                                                                     fV>
                                                                                     CD

RICHARD LEE SCALES,                      '      DIVISION ONE


                    Petitioner.                 UNPUBLISHED OPINION                 V?
                                                                                           —'C3
                                                                                    o
                                                                                    CO
                                                FILED: October 20, 2014


      Per Curiam. Richard Scales challenges his judgment and sentence in King

County Superior Court No. 09-1-06193-5 SEA, claiming his term of confinement in

combination with his term of community custody exceeds the applicable statutory

maximum for count III, third degree assault. On April 9, 2010, the trial court imposed

standard range sentences of 116 months for first degree unlawful possession of a

firearm, 84 months for residential burglary, and 60 months for third degree assault. The

court also imposed a community custody term of 12 months for a crime against person

under RCW 9.94A.411, which could apply only to the third degree assault.

      We accept the State's concession that the trial court exceeded its authority in

sentencing Scales to a term of community custody in addition to a standard range term

of confinement of 60 months for third degree assault. See RCW 9.94A.701(9).

Because Scales was sentenced in April 2010, the trial court, not Department of

Corrections, has the obligation to reduce the term of community custody to avoid a

sentence in excess of the statutory maximum. State v. Boyd, 174 Wn.2d 470, 275 P.3d

321 (2012): see also State v. Winborne, 167 Wn. App. 320, 329, 273 P.3d 454, review
No. 71888-6-1/2



denied, 174 Wn.2d 1019 (2012). Accordingly, we remand to the trial court to amend the

community custody term consistent with RCW 9.94A.701(9) to zero. See Boyd, 174

Wn.2d at 473.


      Remanded.




                              For the court: